 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      OLASEBIKAN N. AKINMULERO,
                                                                  NO. C20-1135RSL
 9
                            Plaintiff,

10
                     v.                                           ORDER

11
      DEPARTMENT OF HOMELAND
      SECURITY, et al.,
12
                            Defendants.
13

14

15          This matter comes before the Court on plaintiff’s “Motion for Clarification of April 27,
16
     2021, Order Denying Motion for Default Judgment.” Dkt. # 33. Plaintiff inquires whether
17
     statements in a certificate of service constitute evidence of service. Yes, in the circumstances
18
     presented here, the certificate of service is sufficient. “The rule is well settled that proof that a
19

20   letter properly directed was placed in a post office creates a presumption that it reached its

21   destination in usual time and was actually received by the person to whom it was addressed.”
22   Hagner v. U.S., 285 U.S. 427, 430 (1932). An employee of the United States Attorney’s Office
23
     certified that she mailed a copy of defendant’s answer to plaintiff at his address on January 29,
24
     2020. Dkt. # 23 at 4. That certificate is evidence of service, giving rise to a presumption of
25
     receipt that has not been rebutted. Plaintiff is not entitled to a default judgment.
26

27

28   ORDER - 1
 1        Dated this 2nd day of June, 2021.
 2

 3                                            Robert S. Lasnik
                                              United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
